QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they drawings do not show the structure of the invention as claimed. The drawing as currently stands merely shows boxes with the different parts connected by lines. The new drawings must include the way each part looks, how the parts are arranged together, and how the parts are connected/not connected. Additionally, each claimed structural limitation should have a reference number in the figure that corresponds to a reference number in the specification. The drawings should include the scraping unit, separation unit, drying unit, travelling unit, and central control unit, as well as the light control unit, multi-layered sieve, breeding tray, heat collector, sensors, blower, odor alarm module, sunlight transmission model, the light capturing cover and solar panel, the reflective film, the additional light, the rotating shaft, sprockets, chain, and scrapers, the upper and lower partition plates with mesh, as well as any additional structural limitations in claims. Applicant is advised to review the figures in Zhu et al. (CN 207252610) for examples on how the figures should look, for instance, Zhu’s figure 2 shows one unit of the entire assembly, how each part looks, as well has how the parts are arranged together and reference numbers pointing to each part. Zhu also has figures of the entire invention and how the units are assembled together. Examiner highly suggests including multiple figures 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/15/22 is acknowledged. This application is in condition for allowance except for the presence of claims 9-13 directed an invention non-elected without traverse.  Accordingly, claims 9-13 have been cancelled.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the priar art fails to teach or suggest the combination of the features claimed including the first weight sensor in the scraping unit, the second weight sensor in the drying unit, the residue collecting try in the separation unit, the solar accumulator, the horizontal driving wheel, the infrared detector in the travelling unit, and the odor alarm module, specifically the two weight sensors in the locations mentioned above.
The closest prior art of record includes Chen et al. (CN 207252610) (cited by applicant in IDS dated 7/9/20) and Zhou (WO 2016/015639).  Chen teaches an intelligent separation and drying system for maggots, comprising: an intelligent light control unit (“if no sun light can also be 
Zhou teaches a separation and drying system including and an infrared sensor (“surface light source is an infrared light source or incandescent lamp,”); the separation unit comprises a breeding tray (“a breeding bed for fly maggot breeding”), a heat collector (heat transfer medium 75), a moisture sensor, a temperature sensor (“wherein the air temperature sensor, the humidity sensor, and the electric roller blind (17) are electrically connected to the air temperature control device (11)”), a vertical lifting platform (“the silo (9-3) is provided with a vertical lifting device”; Figure 10), and the central control unit  comprises an intelligent control module (control unit 8), a data management module (“The switchboard control unit (8) is also connected to a data input device and an output device”) and an odor alarm module (“the switchboard control unit 8 is connected to an alarm”); the intelligent control module is connected to the intelligent light control unit, the intelligent scraping unit, the separation unit, 
The first weight sensor being in the scraping unit and the second weight sensor being in the drying tray, the solar accumulator, the odor alarm module, the horizontal driving wheel, the infrared detector in the travelling unit, and the blower were not found in any combinable prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
A new set of drawings showing the structure of the invention as claimed must be included.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et al. (WO 2016/015639), Natori (CN 102026555), Wang (CN 107125211), Kitazumi et al. (US 20150223496) are considered relevant prior art, as they pertain to insect sorting and drying devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642              

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619